Citation Nr: 0427772	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  97-09 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a left foot disorder.

3.  Entitlement to a disability rating in excess of 20 
percent for duodenal ulcer disease.

4.  Entitlement to a compensable disability rating for 
asymptomatic scars, residual bone graft donor sites.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 decision by the RO in San Juan, 
Puerto Rico, which denied service connection for a right leg 
disorder and confirmed and continued a 10 percent rating for 
a left foot disorder, a 20 percent for duodenal ulcer 
disease, and a noncompensable rating for asymptomatic scars, 
residual bone graft donor sites.   

The Board also notes that the veteran perfected an appeal of 
the RO's September 1996 denial of whether new and material 
evidence had been submitted to reopen a previously denied 
claim of entitlement to service connection for loss of vision 
of the right eye.  He withdrew that appeal in writing in 
November 2001.  See 38 C.F.R. § 20.204 (2003).  Therefore, 
the issue is not currently before the Board.

During the course of this appeal, the veteran raised the 
issues of entitlement to service connection for a neck 
disorder in a May 1999 statement submitted to the RO and 
entitlement to service connection for headaches in a November 
2000 statement submitted to the RO.  As these issues are not 
currently in appellate status, they are referred to the RO 
for appropriate action.

A review of the record reveals that the veteran has not been 
afforded examination to determine whether the claimed right 
leg disorder is caused or aggravated by the service connected 
left foot disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Upon enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development was 
enhanced.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (regulations promulgated to implement the statutory 
changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.

With respect to the issues of entitlement to a disability 
rating in excess of 10 percent for a left foot disorder and 
entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer disease, review of the claims folder fails 
to reveal notice from the RO to the veteran which complies 
with VCAA requirements.  Specifically, the November 2001 VA 
letter sent to the veteran did not inform him of the evidence 
needed to support an increased rating award but rather dealt 
with evidence needed to support an award of service 
connection.  Since the veteran is already service-connected 
for these issues, the RO must send a proper notice letter to 
the veteran informing him of what information is needed to 
substantiate a claim for an increased rating award and the 
respective duties of the parties to secure or submit that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).   
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his condition is worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, the veteran last underwent a VA 
examination with respect to his service-connected 
disabilities in October 2002, more than two years ago.  
Furthermore, in the Appellant's Brief, dated September 2004, 
the veteran's representative argued that there had been an 
increase in the severity of the veteran's service-connected 
disabilities.  On remand, the veteran should be scheduled for 
new VA examinations to determine the current nature and 
severity of his service-connected disabilities.     

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for the disorders at issue 
and which have not already been made 
part of the record.  After the releases 
are signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records.  All 
attempts to procure records should be 
documented in the file.  If the RO 
cannot obtain the records, a notation 
to that effect should be inserted in 
the file.  The veteran should be 
informed of failed attempts to procure 
records, in order that he be allowed an 
opportunity to obtain those records for 
submission to VA.

3.  After all documents are obtained 
and have been associated with the 
claims folder, the RO should arrange 
for the veteran to be scheduled for an 
orthopedic examination, 
gastrointestinal examination and 
dermatology examination, to determine 
the nature and severity of his service-
connected disabilities.  The claims 
folder must be made available to the 
examiners for the examinations and the 
examination reports must state whether 
such review was accomplished.

Orthopedic Examination
The orthopedist should set forth all 
objective findings regarding the 
veteran's left foot disorder and right 
leg disorder.  The examination should 
evaluate the disability using all 
potentially applicable diagnostic 
criteria as guidance.  In particular, 
the examiner should conduct an 
examination of the left foot to 
determine whether pain, weakness, 
fatigability, loss of endurance, or 
incoordination exists.  If so, the 
examiner should indicate the extent of 
any resulting functional limitation in 
terms of the degree of loss of motion 
beyond that shown clinically.  The 
examiner should characterize the 
severity of the left foot injury as 
"moderate," "moderately severe," or 
"severe."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284. 

Regarding the right leg, the physician 
should indicate whether it is at least 
as likely as not that any claimed 
disability of the right leg is caused 
by the left foot disorder; and, if not 
directly related to the left foot 
disorder, is aggravated by the left 
foot disorder.  Reasons and bases for 
the opinion rendered are to be 
provided.

Gastrointestinal Examination 
The physician is requested to provide 
an opinion as to the current nature and 
severity of the veteran's duodenal 
ulcer disease, to include discussing 
the frequency of symptom recurrences.  
The examiner is requested to state 
whether the veteran has anemia and/or 
sustained weight loss that is 
productive of any impairment in health, 
and also to comment on the presence and 
degree, or absence of, pain, vomiting, 
hematemesis or melena. 

Dermatology Examination 
The physician is requested to provide 
an opinion concerning the severity of 
the veteran's service-connected 
asymptomatic scars, residual bone graft 
donor sites.  The examiner should 
conduct all testing and evaluation 
necessary to make this determination.  
The examiner should specifically 
comment on whether the scars are 
tender, painful, or productive of 
limitation of function; whether there 
is tissue or skin loss; and whether 
there are changes in the pigmentation 
of the veteran's skin.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




